department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b business c award x dollar amount y number dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 you will operate a grant-making program called c c was established to provide grants to individuals to support novel projects to improve the delivery of civil legal services to the poor the elderly the homeless and the disabled as well as those deprived of their civil or human rights the grants will each be in the amount of x dollars you plan to award up to y grants per year funds will be paid to the legal services entity employing the recipient undertaking the project a sponsoring 501_c_3_organization in order to qualify for c applicants must have been accepted into and participated in your fellows program all former fellows will be notified of c primarily through email to apply applicants must submit materials that include a description of the proposed project a description of the applicant's career trajectory and how it brought the applicant to his or her present position an explanation of the inspiration to undertake the proposed initiative a budget for the proposed project and details regarding the use of the grant monies a timeline for the project’s implementation and an up-to-date curriculum vitae the applications are reviewed by a four-person selection committee that is currently comprised of your executive director a former fellow and two partners from b the selection committee selects recipients based on the merits of the proposed projects described in the applications they consider the geographic diversity innovativeness and originality of projects in addition to whether the projects create new materials for clients use new technology or utilize expert witnesses the selection committee seeks to determine which applicants are most likely to succeed in completing their proposed projects by considering each applicant's past performance as a fellow and his or her career path since completing the fellowship members of the selection committee are not in a position to derive any personal or private benefit directly or indirectly from the decision of who is to receive the grant the selection is not based on sex sexual orientation martial or parental status race color religion national origin age or handicap no person related to you or the partners and or employees of b is eligible to apply the selection of grantees is based solely on criteria related to the exempt purposes of you and the grant program in general c will be for projects with a duration of less than one year for this reason the grant is not intended to be renewed former c recipients may remain eligible to apply for new awards in future years there is no written grant agreement funds awarded through c are paid only to the sponsoring 501_c_3_organization that employs the recipient you will maintain continuing contact with the recipient and the 501_c_3_organization sponsoring the project during the period in which c is expended upon the completion of the project the grantee must submit a detailed written report describing how the funds were used and how the outcome of the project met expectations for projects that last longer than one year you will require annual status reports form the grantee in addition to the final written report if the recipient leaves the sponsoring_organization before completion of the project the sponsoring_organization would be required to return any unused funds however if the recipient was merely moving to another 501_c_3_organization that could adequately serve the project's clients such funds may be transferred to the new sponsoring_organization at your sole discretion were you to discover a misuse of an award you will examine the facts and circumstances involved in such violation and promptly make a determination as to the actions that included seeking to recover the grant you agree to maintain records that include the following i information used to evaluate the qualification of potential grantees ii identification of the grantees including any relationship of any grantee to the private_foundation iii the amount and purpose of each grant and iv all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are ‘scholarship or fellowship’ grants within the meaning of sec_4945 and sec_117 of the code and are excludable from the gross_income of the recipients subject_to the limitations provided in sec_117 of the code including to the extent that such grants are used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosures notice a copy of the redacted letter
